DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22, 23, 82 (Fig. 2) and D4 (Fig. 18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 71a (page 11, line 2, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Page 10, line 14, “directionX2” should be “direction X2”.
Page 12, line 25, “(first surface) 90c” should be “(first surface) 90b”.
Page 27, lines 19, 22 and 26, “directionX2” should be “direction X2”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-12, 24 and 27 are objected to because of the following informalities:  

b.	Claim 24, line 1, “claim 13” should be “claim 21”.  (Claim 24 would be essentially identical to claim 16 if claim 24 depends upon claim 13.)
c.	Claim 27, a period is missing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is considered to be indefinite because it is unclear whether the claim depends on claim 29 or claim 13.

Allowable Subject Matter
Claims 13-23, 25-26, 28-29 and 31-34 are allowed.
Claims 1-12, 24 and 27 are allowable over the prior art of record; however, it is found to be objectionable for the reasons specified above.
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a coupling member for transmitting a driving force to the photosensitive drum” and “the movable member is provided with a rotatable portion contacting the regulating member when the regulating member is in the regulation position”.
b.	Independent claim 13 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a coupling member for transmitting a driving force to the photosensitive drum” and “when the movable member is in the second position, the coupling member is closer to one end portion than to the other end portion of the cartridge in the axial direction of the photosensitive drum, and a center of the grip portion is positioned closer to the one end portion than to the other end portion of the cartridge”.
c.	Independent claim 21 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a coupling member for transmitting a driving force to the photosensitive drum” and “when the movable member is in the second position, the coupling member is closer to one end portion of 
Independent claim 29 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a coupling member for transmitting a driving force to the photosensitive drum” and “when the movable member is in the second position, the coupling member is positioned closer to one end portion of the photosensitive drum than to the other end portion in the axial direction of the photosensitive drum, and a center of the grip portion is positioned closer to the one end portion of the frame than to the other end portion”.
Independent claim 31 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a coupling member for transmitting a driving force to the photosensitive drum” and “a spring for urging the urged portion to move the regulating member from the non-regulating position to the regulating position”.
Independent claim 32 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a coupling member for transmitting a driving force to the photosensitive drum”, “the regulating member has a first surface contacting the movable member when the regulating member is in the regulating position, and a second surface contacting the movable member in midstream of movement from the regulating position to the non-regulating position”, and “the first surface is substantially perpendicular a rotational axis of the regulating member, and 
Independent claim 33 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a coupling member for transmitting a driving force to the photosensitive drum”, “the first grip portion is positioned closer to the one end portion than the second grip portion”, and “the first grip portion is positioned more remote from the rotational axis of the photosensitive drum than the second grip portion in a direction in which the rotational axis of the photosensitive drum and a rotational axis of the developing roller are arranged”.
Independent claim 34 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a coupling member for transmitting a driving force to the photosensitive drum”, “the first grip portion is positioned closer to the one end portion than the second grip portion”, and “the frame is provided with a display portion indicative of an order of gripping the first grip portion and the second grip portion”.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shishido et al. (US Pat. No. 5,585,889) discloses an image forming apparatus comprising: a cartridge including a photosensitive drum, a coupling member, a first grip portion and a second grip portion.

Luo et al. (US Pat. Pub. No. US 2020/0401077 A1) discloses an image forming apparatus comprising a main body; a process cartridge including a photosensitive member and a coupling member, wherein the process cartridge being attached to the main body with a tilt angle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
September 14, 2021